DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) 11/30/2021 has been considered by the examiner.

Response to Amendment

The Amendments filed 02/07/2022 responsive to the Office Action filed 11/15/2021 has been entered. Claim 1 has been amended. Claims 1-5 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 3-4 filed 02/07/2022, with respect to the rejection of the claim 1 under 103 rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Umemura (US 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Umemura (US 2011/0174191) in view of Asada et al. (JP 2014113784_Machine Translation) and Tamogami et al. (US 2019/0009427) (All of record).

With respect to claim 1, Umemura teaches a method for manufacturing a wood composite board (“a method for producing an environmentally friendly plastic-like formed body (such as a molding and a particleboard) from the composition”, Pa [0001] and [0005]), comprising:
supplying a biomass composition containing a pulverized tree material and a multivalent carboxylic acid (“a composition cured by applying heat/pressure thereto, including (a) a plant-derived material in the form of powder or small pieces and (b) a polycarboxylic acid”, Pa [0007]) to a surface of a wood board (“the composition may be interposed between veneer sheets for plywood”, Pa [0027]); and
then performing thermocompression molding on the biomass composition supplied to the surface of the wood board (“heated …and then applied pressure”, Pa [0027]).

Umemura is silent to using a palm for the pulverized tree material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Umemura with the teachings of Asada so that the one would use the palm tree for the plant-derived material in the form of powder or small pieces in Umemura’s method, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Umemura teaches production of an environmentally friendly plastic-like formed body (such as a molding and a particleboard) from the composition (Pa [0001] and [0005]) and specifically teaches the methods of producing a molding and a plywood (Pa [0027]), but does not specifically teach supplying a biomass composition to a surface of a wood board to have a thickness within a range of 1 mm to 5 mm both inclusive after thermocompression molding so as to form a surface layer of the biomass composition on the surface of the wood board.
In the same field of endeavor, a method of producing a wood-based material using a composition, Tamogami teaches that wood-based materials (for example, plywoods, particle boards, and laminated woods) are generally produced by applying or spraying an adhesive etc. onto wood-based elements (raw materials), followed by molding the wood-based elements through pressurizing and heating (Pa [0003] and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Umemura with the teachings of Tamogami and incorporate Tamogami’s method of producing a laminated wood board into Umemura’s method so that the one would apply or spray the Umemura’s composition onto the wood board and perform Umemura’s molding for the purpose of producing a laminated wood board as an environmentally friendly plastic-like formed body.
Furthermore, Umemura teaches that when a formed body is produced, applying heat/pressure are commonly carried out by upper and lower press using hot plates (heating platen), and the thickness of the formed body is controlled using a distance bar (a thickness regulating jig for regulating a distance between upper and lower hot plates) (Pa [0035]), and the obtained molding in Example 2 has a thickness of about 3 mm (Pa [0040]).
Thus, one would have found it obvious to regulate a distance between upper and lower hot plates using a distance bar in order to form a laminated wood board having a desired thickness. Furthermore, in alternative, one would have found it obvious to produce the laminated wood board having a thickness of about 3 mm for the purpose of producing an environmentally friendly plastic-like formed body having a thickness of about 3 mm.

With respect to claim 2, Umemura as applied to claim 1 above further teaches that the composition may further contain a saccharide (Pa [0010]), and a solution of polycarboxylic acid and saccharide is used in the composition (Pa [0015]), but does not specifically teach that the biomass composition further contains an intermediate product of juice of a palm and a multivalent carboxylic acid.
Tamogami as applied in the combination above further teaches that the composition includes a saccharide (Pa [0025]), and the saccharide comprises a sugar syrup comprising squeezed juice of the sugar raw materials such as Palmyra palm (Pa [0040] and [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Umemura with the teachings of Tamogami so that the one would use squeezed juice of a palm for the purpose of obtaining the saccharide and provide the solution of the polycarboxylic acid and squeezed juice of a palm in the composition.

With respect to claim 3, even though the combination as applied to claim 1 above does not specifically teach that the pulverized palm tree material contains parenchymatous cells, since Umemura does not teach any further step for treating of filtering the pulverized tree material, the one having ordinary skill in the art would appreciate that the pulverized tree material would contain parenchymatous cells.

With respect to claim 4, Umemura as applied to claim 1 above is silent to using at least one of ammonium sulfate or ammonium chloride.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Umemura with the teachings of Tamogami so that the one would add the ammonium chloride to the composition for the purpose of more excellent curability, improving bonding properties of the wood board, and helping the composition suitable for spraying.

With respect to claim 5, Tamogami as applied in the combination regarding claim 1 above teaches that the wood board is a composite board or a particleboard (“veneers”, Pa [0101]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/YUNJU KIM/Examiner, Art Unit 1742